Exhibit 10.110

 

ASSET PURCHASE AGREEMENT

 

AMONG

 

SIMMONS OUTDOOR CORPORATION,

 

MEADE INSTRUMENTS CORP.

 

AND

 

BUSHNELL, INC.

 

Transfer of the Simmons Brand
And Simmons Inventory

 

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (“Agreement”), dated as of June 12, 2008, is
entered into by and among Simmons Outdoor Corporation, a Delaware corporation
(“Seller”), and Bushnell, Inc., a Delaware corporation (“Buyer”), and Meade
Instruments Corp. (“Parent” and together with Seller, the “Meade Parties”).

 

RECITALS

 

WHEREAS, the Meade Parties are engaged in the marketing, sale, distribution and
servicing of certain sports optics under the brand name Simmons (the
“Business”);

 

WHEREAS, the Meade Parties wish to sell to Buyer, and Buyer wishes to purchase
from the Meade Parties, upon the terms and subject to the conditions of this
Agreement, certain of the assets of the Meade Parties relating to the Business;
and

 

WHEREAS, concurrently with the consummation of the transactions contemplated by
this Agreement, the Meade Parties and Buyer shall enter into a Transition
Services Agreement, dated as of the date hereof, pursuant to which the Meade
Parties shall agree to provide Buyer with certain services related to the
operation of the Business following Closing.

 

ACCORDINGLY, in consideration of the premises and the mutual agreements,
covenants, representations and warranties hereinafter set forth, the parties
hereby agree as follows:

 

ARTICLE 1
DEFINITIONS

 

In addition to terms that may be defined elsewhere herein, the following terms
shall have the respective meanings set forth below:

 

“Action” means any litigation, suit, investigation, originating application to
an employment tribunal, binding arbitration or proceeding of any kind.

 

“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with such specified Person.

 

“Agreement” means this Asset Purchase Agreement entered into by Seller, Parent
and Buyer, together with any amendments, exhibits and schedules.

 

“Assignment of Patents and Trademarks” means collectively, the documents to
record the assignment of the patents, patent applications and trademark
registrations and applications for registration included in the Purchased Assets
to Buyer in the United States Patent and Trademark Office and the corresponding
government offices in all the applicable jurisdictions, substantially in the
forms attached as Exhibit A.

 

1

--------------------------------------------------------------------------------


 

“Bill of Sale” means the bill of sale transferring to Buyer title to the
Purchased Assets (as defined in Section 2.1), substantially in the form attached
as Exhibit B.

 

“Buyer” means Bushnell, Inc., a Delaware corporation, together with its
successors and permitted assigns.

 

“Claim” means any legal claim, legal demand or Action.

 

“Closing Date” means the date and time of closing on the sale and purchase under
the Agreement as set forth in Section 3.4.

 

“Code” means the Internal Revenue Code of 1986, as amended, including without
limitation, any successor revenue code of the United States federal government,
together with the rules and regulations promulgated thereunder.

 

“Confidential Information” means all information of a confidential or
proprietary nature (whether or not specifically labeled or identified as
“confidential”), in any form or medium, that relates to the Business and/or its
suppliers, distributors, customers, independent contractors and/or other
business relations, but excludes any information already properly in the public
domain.  Confidential Information also includes confidential and proprietary
information and trade secrets that third parties entrust to the Meade Parties in
confidence regarding the foregoing.

 

“GAAP” means Unites Stated generally accepted accounting principles, as in
effect from time to time.

 

“General Assignment and Assumption Agreement” means the agreement defined in
Section 2.4, substantially in the form attached as Exhibit C.

 

“Governmental License” means any permission, order, certificate, variance,
license, permit, consent, registration, exemption, approval, authorization or
qualification obtained from a Governmental Body.

 

“Governmental Body” means any government or agency, administration, department,
commission, board, subdivision, court, or bureau of any foreign, federal, state
or local government or political subdivision thereof, or any quasi-governmental,
arbitral or private body exercising any regulatory, taxing, importing or any
other governmental or quasi-governmental authority.

 

“Indebtedness” means (i) any indebtedness for borrowed money; (ii) any
indebtedness evidenced by any note, bond, debenture or other debt security;
(iii) any liabilities or obligations for the deferred purchase price of property
or services with respect to which the Meade Parties are liable, contingently or
otherwise, as obligor or otherwise (other than account payables which are not
more than ninety (90) days past due); (iv) any commitment by which the Meade
Parties assure a creditor against loss (including contingent reimbursement
obligations with respect to letters of credit); (v) any indebtedness guaranteed
in any manner by the Meade Parties (including guarantees in the form of an
agreement to repurchase or reimburse); (vi) any indebtedness or liabilities
secured by a Lien on the Purchased Assets; (vii) any amounts owed by Seller to
any

 

2

--------------------------------------------------------------------------------


 

Person under any noncompetition or consulting arrangements; and (viii) any
amounts owed to Affiliates of Seller (including intercompany trade and accounts
payable).

 

“Know-How” means technical knowledge.

 

“Knowledge of Seller” means the actual knowledge, after reasonable inquiry, of
any of the individuals listed on Schedule 1.0 (collectively, the “Specified
Individuals”).

 

“Laws” means all applicable laws (whether statutory, common law, or otherwise),
rules, regulations, orders, ordinances, judgments, decrees, writs, statues,
codes and injunctions enacted or promulgated by any Governmental Body.

 

“Liabilities” means any and all Claims, causes of action, assessments, losses,
damages (compensatory, punitive or other), liabilities, obligations,
reimbursements, costs and expenses of any kind or nature, actual, contingent,
present or future, including, without limitation, where applicable under the
operative documents, laws or statutes, interest, penalties and reasonable
attorneys’ and experts’ fees and expenses.

 

“Liens” means any liens, pledges, deeds of trusts, hypothecation, Claims,
licenses, leases, mortgages, security interests, charges, voting trusts,
restrictions on transfer, or other encumbrances.

 

“Loss” means any loss, Liability, demand, claim, action, cause of action, cost,
damage, deficiency, Tax, penalty, fine or expense, whether or not arising out of
third party claims (including interest, penalties, reasonable attorneys’ fees
and expenses and all reasonable amounts paid in investigation, defense or
settlement of any of the foregoing and the enforcement of any rights hereunder).

 

“Material Adverse Effect” means any circumstance, change, event or effect that,
individually or in the aggregate with any other circumstance, change, event or
effect, is or reasonably could be expected to be materially adverse to the
business, assets, financial condition or results of operations of the Business
taken as a whole, but excluding the effects of: (i) changes to the industries
and markets in which the Business operates, to the extent such changes do not
have a disproportionately adverse effect on the Seller or the Business
(ii) changes in the United States or world financial markets, to the extent such
changes do not have a disproportionately adverse effect on the Seller or the
Business, or (iii) a public announcement related to this Agreement.

 

“Parent” means Meade Instruments Corp., a Delaware corporation, together with
its successors and permitted assigns.

 

“Person” means any individual, corporation, Governmental Body, association,
partnership, limited liability company, or other entity.

 

“Product(s)” means all products manufactured, marketed, sold, distributed and
serviced by or on behalf of the Meade Parties in connection with the Business
and listed on Schedule 1.2 by SKU.

 

3

--------------------------------------------------------------------------------


 

“Proprietary Rights” means all (i) patents, patent applications and inventions
(whether or not patentable or reduced to practice); (ii) Trademarks and internet
domain names; (iii) works of authorship (whether or not copyrightable) and
copyrights; (iv) Trade Secrets, Know-How and confidential information;
(v) software (including source code, executable code, systems, tools, data,
databases, firmware, and related documentation); (vi) registrations and
applications for any of the foregoing; (vii) all other intellectual property and
proprietary rights; and (viii) all copies and tangible embodiments of any of the
foregoing, in whatever form or medium.

 

“Related Agreements” means the Assignment of Patents and Trademarks (Exhibit A),
the Bill of Sale (Exhibit B), and the General Assignment and Assumption
Agreement (Exhibit C).  The Related Agreements are a part of this Agreement.

 

“Seller” means Simmons Outdoor Corporation, a Delaware corporation, together
with its successors and permitted assigns.

 

“Taxes,” means any federal, state, local, provincial and foreign income,
payroll, withholding, excise, value added, social security, sales, use, real and
personal property, occupancy, business and occupation, mercantile, capital
stock, franchise, profits, gross receipts, transfer, employment, wage,
severance, real estate, stamp, alternative or add-on minimum, environmental,
license, capital, intangible, services, premium, ad valorem, windfall profits,
import, custom, and any other taxes, fees, duties, assessments or governmental
charges of any kind whatsoever (including interest, other additions to Taxes and
penalties thereon and including estimated taxes thereof).

 

“Tax Return” means any report, return, statement, declaration or other written
information (including any related or supporting schedule, statement or
information) required to be supplied to or filed with a taxing authority in
connection with Taxes.

 

“Trademarks” means trademarks, service marks, trade names, corporate names,
business names, logos, slogans, trade dress, and all other indicia of origin,
together with all translations, adaptations, derivations, and combinations
thereof and all goodwill associated therewith.

 

“Trade Secrets” means all trade secrets and other proprietary information,
technologies, processes, techniques, protocols, methods, formulae, compositions,
industrial models, architectures, designs, drawings, plans, specifications,
methodologies, ideas, research and development, and confidential information
(including technical data, customer and supplier lists, pricing and cost
information, and business and marketing plans and proposals), in each case to
the extent protectable under applicable law.

 

“$” means U.S. Dollar.

 

ARTICLE 2
PURCHASE AND SALE OF ASSETS

 

2.1.          Assets to be Purchased.  On the terms and subject to the
conditions set forth in this Agreement, the Meade Parties hereby sells,
transfers, conveys, assigns and delivers to or causes to be sold, transferred,
conveyed, assigned and delivered to Buyer and Buyer hereby purchases from the
Meade Parties, free and clear of any and all Liens, all of the Meade Parties’s

 

4

--------------------------------------------------------------------------------


 

right, title and interest in and to the following assets, properties, rights,
titles and interests used or held for use by the Meade Parties in connection
with the Business, as exists immediately prior to the Closing Date, except to
the extent constituting Retained Assets as provided in Section 2.2 (the
“Purchased Assets”):

 

(a)           all tooling, machinery and equipment owned and used primarily for
the design, manufacture, inspection and testing of the Products, including
without limitation, the manufacturing, maintenance and testing tools, dies,
jigs, molds, fixtures, patterns, and equipment (including, without limitation,
all special test equipment), and spare or replacement parts, described on
Schedule 2.1(a);

 

(b)           all inventory related primarily to the Business as set forth on
Schedule 2.1(b) (the “Inventory”);

 

(c)           subject to Sections 2.3 and 6.4 below, all of the Meade Parties’
right, title and interest in and to all contracts, subcontracts, purchase orders
and licenses under which the Meade Parties have committed to provide goods or
services primarily in connection with the Products, including the contracts set
forth on Schedule 2.1(c), other than in violation of Section 6.1 (collectively,
“Contracts”);

 

(d)           subject to Sections 2.3 and 6.4 below, all of the Meade Parties’
right, title and interest in and to the contracts, subcontracts, purchase
orders, co-production arrangements and licenses under which the Meade Parties
has committed to acquire goods or services primarily in connection with the
Products, including the subcontracts set forth on Schedule 2.1(d), other than in
violation of Section 6.1 (collectively, “Subcontracts”);

 

(e)           subject to Section 2.2(c) below, a copy of operating records used
by the Meade Parties primarily for the Business as follows: sales and sales
promotional data, sales order files, advertising materials, customer lists and
records, vendor/supplier lists, customer bid and proposal information, catalogs,
price lists, and marketing photographs; supplier lists and records; test data
and reports; training materials and equipment; market research; customer
surveys; media plans; raw artwork files including catalogues, ads, POP and
promotions; promotional material including banners, signs, posters, hats,
clothing, scope cap covers, CDs, DVDs, and videos, and technical publications
and related data, in each case whether evidenced in writing, electronic data,
computer software or otherwise;

 

(f)            all Proprietary Rights used or held for use primarily for the
design, manufacture, testing, marketing, sale, or service of the Products,
including the issuances, registrations or applications therefor and unregistered
Trademarks, set forth on Schedule 2.1(f), and all rights to collect royalties,
products and proceeds in connection with the foregoing and all rights to sue and
bring other claims for past, present and future infringement, misappropriation
or other violation of any of the foregoing, and all rights to recover damages
(including attorneys’ fees and expenses) or lost profits in connection
therewith;

 

(g)           all software used or held for use primarily for the design,
manufacture, testing, sale, or service of the Products or otherwise in
connection with the Business(excluding commercial software and related licenses)
including source code and executable code (collectively, the “Exclusive Seller
Software”), set forth on Schedule 2.1(g);

 

5

--------------------------------------------------------------------------------


 

(h)           all products used or held for use by the Meade Parties primarily
in connection with marketing or testing relating to the Products, including the
products listed on Schedule 2.1(h) and dated as of the dates indicated in such
schedule;

 

(i)            to the extent transferable, all of the Meade Parties’s copies and
tangible embodiments, in whatever form or medium, containing and documenting any
Proprietary Rights;

 

(j)            the domain names listed on Schedule 2.1(j);

 

(k)           all credits, prepaid expenses, deferred charges, advance payments,
security deposits and other prepaid items made by, or received by, the Meade
Parties to the extent they relate to the performance of Contracts or
Subcontracts following the Closing;

 

(l)            subject to Section 2.3, all Governmental Licenses primarily used
or intended for use by the Business, and the rights to all data and records held
by any Governmental Body relating to the Purchased Assets;

 

(m)          with respect to contracts pursuant to which the Meade Parties
provide to the counterparty both services relating to the Products and other
services, the rights thereunder relating to the Products (such rights relating
to the Products, the “Shared Contracts”), including the Shared Contracts listed
on Schedule 2.1(m); and

 

(n)           the phone number 1-800-285-0689.

 

2.2.          Retained Assets.  Notwithstanding any other provision of this
Agreement, subject to the licenses granted in Section 6.13, the Meade Parties
shall retain their right, title and interest in and to all assets, properties,
rights and interests relating to or arising from Seller’s business that are not
included in the Purchased Assets (the “Retained Assets”), including without
limitation:

 

(a)           except and to the extent provided in Section 2.1(k), all cash,
cash equivalents and accounts receivable;

 

(b)           all rights, recoveries, refunds (including credits and refunds for
Taxes attributable to the operations of Seller’s business with respect to any
period, or portion thereof, ending on or prior to the Closing Date or otherwise
attributable to the period prior to the Closing Date), counterclaims, rights of
set-off and other causes of action and Claims against third parties with respect
to the Business before the Closing Date;

 

(c)           Seller’s corporate minute books, stock transfer records, stock
certificates, consolidating entry records, corporate seals, Tax Returns, tax and
accounting records, and all other books and records not specifically set forth
in Section 2.1(e), except such books and accounting records necessary to support
the Purchased Assets;

 

(d)           subject to Section 6.2, all Claims, rights of recovery and rights
of setoff of any kind related to the Retained Assets or the Retained
Liabilities, including without limitation, any liens, mechanic’s liens or any
rights to payment or to enforce payment in connection with

 

6

--------------------------------------------------------------------------------


 

work performed on or prior to the Closing Date, except to the extent that
retention of Claims or rights impairs the Purchased Assets or the Liabilities
assumed by Buyer;

 

(e)           all corporate purchase agreements under which Seller makes
purchases for products, other than primarily for the Business;

 

(f)            any insurance policies of Seller (any coverage thereunder) and
any proceeds of any claims made against such policies;

 

(g)           all Governmental Licenses relating to Seller’s business, except to
the extent the Licenses are assigned or assumed by Buyer under the terms of this
Agreement;

 

(h)           any assets of any “employee benefit plans” (as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)) and any rights under any plan, program, policy, arrangement or
agreement relating to employee benefits, employment or compensation of Seller or
its ERISA Affiliates;

 

(i)            all tooling, test equipment and other machinery and equipment
other than that described in Section 2.1(a), and all rolling stock, vehicles,
security equipment, telephones, facsimile machines, photocopy equipment,
computers, and networking equipment used by Seller;

 

(j)            all credits and refunds for Taxes attributable to the operation
of the Business with respect to any period, or portion of a period, ending on or
prior to the Closing Date or otherwise attributable to the period prior to the
Closing Date;

 

(k)           all obligations or Liabilities under any intercompany accounts
payable to or intercompany obligations among the Seller, Parent and their
respective Affiliates; and

 

(l)            the patent and patent application listed on Schedule 2.2(l),
together with all inventions and technology related to the foregoing, subject to
Section 6.13.

 

2.3.          Nonassignable Contracts.  Notwithstanding anything in this
Agreement to the contrary, this Agreement shall not constitute an agreement to
assign any Contract, Subcontract, claim, authorization of a Governmental Body,
or any claim, right or benefit arising thereunder or resulting therefrom, if the
transfer of any such Contract, Subcontract, claim, authorization of a
Governmental Body, or any claim, right or benefit arising thereunder or
resulting therefrom, or any other assets under this Agreement would be deemed an
attempted assignment thereof without the required consent of a third party
thereto and would constitute a breach or a claim of breach thereof or in any way
affect the rights of Seller or Buyer thereunder.  Any assumption by Buyer of
obligations under this Agreement, whether by operation of Law or in connection
with the transfer of assets under this Agreement, which assumption shall require
the consent or approval of any third party shall be made subject to such consent
or approval being obtained. If any such consent shall not be obtained despite
Seller’s and Buyer’s commercially reasonable efforts to procure same, then
Seller shall cooperate with Buyer in any reasonable arrangement designed to
provide for the Buyer the benefits intended to be transferred to Buyer with
respect to the underlying Contract, including, enforcement of such Contract at
the cost and for the account of the Buyer of any and all rights of the Seller
against any other party to such Contract arising out of the breach,
nonfulfillment or cancellation thereof by such other party or otherwise, and

 

7

--------------------------------------------------------------------------------


 

subject to the terms and conditions contained herein, Buyer shall assume
liability for Seller’s obligations thereunder arising on or after the Closing
Date.

 

2.4.          Liabilities to be Assumed.  Subject to the terms and conditions of
this Agreement, on the Closing Date, Buyer shall deliver to Seller an agreement
(the “General Assignment and Assumption Agreement”), whereby Seller shall
assign, cause to be assigned, delegate or otherwise transfer to Buyer, and Buyer
shall assume and agree to perform and discharge when due only the following the
Liabilities (collectively, the “Assumed Liabilities”):

 

(a)           Subject to Sections 2.3 and 6.4, all Liabilities of Seller and its
Affiliates under all the Contracts and Subcontracts actually assigned to and
assumed by Buyer with respect to performance required after the Closing Date,
but specifically excluding any Liabilities relating to or arising out of such
Assumed Contracts as a result of (A) any breach of such Contract or Subcontract
occurring on or prior to the Closing Date, (B) any violation of law, breach of
warranty, tort or infringement occurring on or prior to the Closing Date; or
(C) any charge, complaint, action, suit, proceeding, hearing, investigation,
claim or demand that arises as a result of a matter referred to in clause (A) or
clause (B) above or that is filed prior to the Closing Date;

 

(b)           Subject to Section 6.2, Liabilities for warranty claims for
Products sold by Seller and solely based upon the express warranty of Seller as
described on Schedules 4.15(a)(i) and (ii) up to an aggregate of $200,000 over
the first 24 months following Closing; and

 

(c)           All Liabilities arising from Buyer’s ownership of the Purchased
Assets after the Closing Date.

 

2.5.          Retained Liabilities. Notwithstanding anything to the contrary in
this Agreement, except for the Assumed Liabilities, Seller retains all
Liabilities of any nature whatsoever, whether accrued, absolute, contingent or
otherwise, whether known or unknown, whether due or to become due, whether
related to the Business or the Purchased Assets and whether disclosed on the
schedules attached hereto, and regardless of when or by whom asserted,
including, without limitation, all of the following (collectively the “Retained
Liabilities”):

 

(a)           any of Seller’s liabilities or obligations under this Agreement,
the schedules attached hereto, and the Related Agreements;

 

(b)           all Liabilities arising out of or relating to the Retained Assets;

 

(c)           all Liabilities of the Meade Parties to the extent that they do
not arise out of, or are not related to, the Business or the Purchased Assets;

 

(d)           all Liabilities relating to the Meade Parties’ employees and any
employee benefit plans, programs, policy or arrangement presently or formerly
maintained or contributed to by Seller or its ERISA Affiliates, or with respect
to which Seller or any such ERISA Affiliate has any liability; provided,
however, that nothing herein shall imply or create an obligation of Seller or
its Affiliates to provide or continue to provide compensation or benefits to
Seller’s employees who are hired by Buyer other than those which are required by
Law to be provided to individuals who terminate their employment with Seller;

 

8

--------------------------------------------------------------------------------


 

(e)           all Liabilities of the Meade Parties, or any Affiliate of the
Meade Parties, for Taxes other than Transfer Taxes as defined in Section 3.3
which are attributable to any period without regard to whether such Taxes relate
to periods (or portions thereof) ending on or prior to the Closing Date,
including without limitation, all Taxes on taxable gain or loss resulting from
the sale of the Purchased Assets to the Buyer;

 

(f)            Liabilities, if any, for severance pay or other separation
benefits to Seller’s employees;

 

(g)           all Liabilities, whether arising in contract or in tort (including
warranty, negligence and strict liability), arising from events occurring prior
to the Closing Date relating to or arising from the Business or Purchased
Assets;

 

(h)           all Liabilities with respect to any Products that were sold or
services that were performed prior to or on the Closing Date, including any
obligation to pay a commission, product liability claims, infringement claims
and any related Claims and Actions;

 

(i)            all Liabilities for attorneys’, accountants’ and other advisor
fees and expenses and other costs and expenses incurred by or on behalf of
Seller or any of its Affiliates in connection with the transactions contemplated
by this Agreement;

 

(j)            any of Seller’s liabilities or obligations arising (A) by reason
of any violation or alleged violation of any federal, state, local or foreign
law or any requirement of any Governmental Body, or (B) by reason of any breach
by the Meade Parties of any Contract, Subcontract or Shared Contract on or
before the Closing Date;

 

(k)           any Liabilities relating to any Law, Claim or Action arising out
of or in connection with Seller’s or any of its Affiliate’s conduct of the
Business or any other conduct of Seller, Seller’s officers, directors,
employees, consultants, agents or advisors on or prior to the Closing Date;

 

(l)            any of the Meade Parties’ Liabilities for Indebtedness;

 

(m)          Subject to Section 6.2, Liabilities for warranty claims for
Products sold by Seller and based upon the express warranties of Seller as
described on Schedules 4.15(a)(i) and (ii) in excess of $200,000 over the first
24 months following Closing; and

 

(n)           all Liabilities whether arising in contract or in tort (including
warranty, negligence and strict liability), arising prior to, on or after the
Closing Date which involve (i) any Products sold or otherwise transferred by
Seller before the Closing Date or (ii) Retained Assets, other than Products, and
any Claims or Actions related to (i) or (ii) arising prior to, on or after the
Closing Date.

 

ARTICLE 3
PRICE AND TERMS

 

3.1.          Purchase Price.  The purchase price of the Purchased Assets (the
“Purchase Price”) shall be $7,250,000.

 

9

--------------------------------------------------------------------------------


 

3.2.          Payment of the Purchase Price.  At the Closing, Buyer shall pay to
Seller the Purchase Price in immediately available funds by way of wire transfer
to the bank account designated by Seller.

 

3.3.          Transfer Taxes.  Buyer and Seller shall share equally all costs of
any sales, use, privilege and other transfer or similar taxes, (but excluding
all withholding and other taxes computed on the basis of net income) including
any interest and penalties (“Transfer Taxes”), imposed upon either party hereto
as a result of the transactions contemplated hereby.  To the extent any
exemptions from such Transfer Taxes are available, Buyer and Seller shall
cooperate to prepare any certificates or other documents necessary to claim such
exemptions.

 

3.4.          Closing Date.  The closing of the transactions contemplated by
this Agreement (the “Closing”) shall take place at the offices of Kirkland &
Ellis LLP, 153 East 53rd Street, New York, NY 10022, at 10:00 a.m., local time,
on June 12, 2008, or such other date as the Parties may mutually agree upon in
writing (the “Closing Date”).

 

3.5.          Allocation of Purchase Price.  The Purchase Price (and all other
capitalizable costs) shall be allocated among the Purchased Assets in accordance
with Schedule 3.5.  Such allocation shall be binding upon Buyer and Seller for
purposes of Section 1060 of the Code and the Treasury Regulations promulgated
thereunder (and any similar provision of state, local or foreign law, as
appropriate).  Buyer and Seller and their respective affiliates shall report,
act and file Tax Returns (including, but not limited to Internal Revenue Service
Form 8594) in all respects consistent with such allocation.  Neither Buyer nor
Seller, nor any of them, shall take any position in Tax Returns that is
inconsistent with such allocation unless expressly required to do so by
applicable law.

 

3.6.          Inventory Statement.

 

(a)           No later than two (2) days prior to Closing, Seller will deliver
to Buyer a written statement (the “Estimated Inventory Statement”) setting forth
in good faith the Seller’s estimate of the value of the Inventory (as defined
below), together with an itemization.  The value of the Inventory will be based
on Seller’s currently disclosed cost by SKU as listed on the Estimated Inventory
Statement.  Within 30 days after the Closing Date, Buyer will prepare and
deliver to Seller a statement setting forth Buyer’s calculation of the value of
the Inventory (the “Closing Statement”), together with an itemization.  Within
five (5) days after receipt of the Closing Statement, Seller will notify Buyer
in writing of its agreement or disagreement, as the case may be, with the
Closing Statement.  If the Seller does not provide written notice to the Buyer
objecting to the Closing Statement within five (5) days of receipt, the Closing
Statement will be deemed the Final Inventory Statement (as defined below).  If
the Seller disputes any aspect of the Closing Statement, the Seller’s written
notice of objection must include its proposed alternative calculation of the
value of the Inventory, and basis therefore.  Thereafter, Buyer and Seller will
attempt in good faith to resolve and finally determine the value of the
Inventory.  In connection with the resolution of any dispute, each party shall
pay its own fees and expenses, including without limitation, legal, accounting
and consultant fees and expenses.

 

(c)           Upon the final determination of the value of the Inventory
pursuant to Section 3.6(b) (the “Final Inventory Statement”), the Purchase Price
will be adjusted as set forth in this Section 3.6(c).  If the Final Inventory
Statement is less than the Estimated Inventory Statement, the Purchase Price
will be decreased by the difference and the Seller will promptly

 

10

--------------------------------------------------------------------------------


 

pay to Buyer such amount.  Any payment due under this Section 3.6(c) will be
made by wire transfer of immediately available funds within five business days
after the Final Inventory Statement has been determined.

 

ARTICLE 4
SELLER’S REPRESENTATIONS AND WARRANTIES

 

As of the date of this Agreement, Seller represents and warrants to and agrees
with Buyer as follows:

 

4.1.          Existence, Power, Authorization and Qualifications of Seller. 
Seller is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware and has the requisite corporate power
and corporate authority to execute, deliver and perform this Agreement and the
Related Agreements, and to carry on its business as it is now being conducted,
and is duly qualified to do business and is in good standing in every
jurisdiction in which Seller’s Business requires it to be so qualified, except
where the failure to be so qualified would not have a Material Adverse Effect. 
The execution, delivery and performance by Seller of this Agreement and the
Related Agreements have been duly authorized by all necessary corporate action
of Seller, and no other proceeding on the part of Seller or its shareholder are
necessary to authorize the execution, delivery or performance of this Agreement
or the other agreements contemplated hereby.  This Agreement, and the Related
Agreements, to be executed and delivered by Seller constitute valid and legally
binding obligations of Seller enforceable against it in accordance with their
terms, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting the enforcement of creditors’ rights
generally, and by general principles of equity (regardless of whether
enforceability is considered in a proceeding in equity or law), including
without limitation, possible unavailability of specific performance, injunctive
relief, or other equitable remedies.  No Claim exists or has been asserted that
would prevent or delay consummation of the Closing or transfer of the Purchased
Assets to Buyer.

 

4.2.          Non-Contravention.  Neither the execution and delivery by Seller
of this Agreement, the Related Agreements and the other documents and agreements
contemplated by this Agreement, nor the consummation by Seller of the
transactions contemplated by this Agreement (including, without limitation, the
assignment to Buyer of all right, title and interest of Seller in and to the
Contracts and Subcontracts), will violate, conflict with or result in a breach
of any provision of, or constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under, or result in the
termination of, or accelerate the performance required by, or result in a right
of termination or acceleration under, require any consent, waiver or approval
under, or require any offer to purchase or any prepayment of any material debt
or result in the creation of any Lien upon any of the Purchased Assets under any
of the terms, conditions or provisions of the certificate of incorporation and
bylaws of Seller, any material Law, judgment, decree, order, award, citation,
policy, standard, official interpretation, writ, injunction, regulation or
rule of any court or other Governmental Body applicable to Seller or any
material loan, credit agreement or guarantee to which either Seller is a party
or by which either Seller or any of its properties or assets may be bound or
affected or upon any Contract or Subcontract.

 

11

--------------------------------------------------------------------------------


 

4.3.          Consents.  Except for the consents set forth in Schedule 4.3, no
consent, approval, license, permit or authorization or order of or with any
Governmental Body, or other Person is required under any Contracts or
Subcontracts, business license, Governmental Licenses, Laws or otherwise in
connection with the execution and delivery of this Agreement by Seller or the
consummation of the transactions contemplated under this Agreement (including,
without limitation, the assignment to Buyer of all right, title and interest of
Seller in and to the Contracts and Subcontracts).

 

4.4.          Title to Personal Property.  Except as set forth on Schedule 4.4,
Seller has, and the Buyer on the Closing Date will receive, good and marketable
title to the Purchased Assets free and clear of any Liens.

 

4.5.          Tooling and Test Equipment.  Section 2.1(a) identifies each item
of tooling and test equipment including, without limitation, all manufacturing,
maintenance and testing tools, dies, jigs, molds, fixtures, patterns, training
devices and equipment including, without limitation, all special test equipment
and all spares or replacement parts therefore, used by Seller as of the date of
this Agreement primarily for the manufacture and servicing of the Products.

 

4.6.          Compliance with Laws, Licenses.

 

(a)           Laws.  Except as set forth in Schedule 4.6(a), Seller has
conducted its Business in compliance in all material respects with all Laws.

 

(b)           Governmental Licenses.  Schedule 4.6(b) lists the Governmental
Licenses issued to or possessed by Seller concerning the Business, Products or
Purchased Assets.  The Governmental Licenses set forth in Schedule
4.6(b) comprise all of the Governmental Licenses required to operate the
Business as presently conducted by Seller, except where the failure to hold such
Governmental Licenses would not, individually or in the aggregate, be material
to the operations of the Business.  Seller has not received any written or other
notification of any threatened suspension or cancellation of any of the
Governmental Licenses.  Each of the Governmental Licenses is valid and in full
force and effect and Seller has not received notice of any claim or, to the
actual knowledge of each Specified Individual, threat to revoke any of the
Governmental Licenses or to declare them invalid.  Seller makes no
representations or warranties regarding Governmental Licenses that may be
required by Buyer.

 

4.7.          Contracts and Commitments.

 

(a)           Schedules 2.1(c) and 2.1(d) lists all agreements under which
Seller or its Affiliates have outstanding commitments related to the Business. 
Schedule 4.7 lists each of the contracts and agreements of the types described
below, excluding, however, any such contracts or agreements which relate
exclusively to Retained Assets, to which the Seller or any of its Affiliates is
a party or is otherwise bound as of the date hereof (together with the
agreements in Sections 2.1(c) and 2.1(d), the “Material Contracts”):

 

(i)            any material Contract or Subcontract containing covenants
limiting the freedom of the Seller to compete in any line of business, with any
Person or in any area or territory;

 

12

--------------------------------------------------------------------------------


 

(ii)           any material license, to which Seller is a party either as
licensor or licensee, that restricts Seller’s use of any of the Proprietary
Rights or Exclusive Seller Software in connection with the Business;

 

(iii)          [any Contract or Subcontract, whether exclusive or otherwise,
containing expressed terms and conditions with any Person relating to the
Products or Purchased Assets and the terms of which are material to the
Business;]

 

(iv)          agreement or indenture relating to Indebtedness or placing a Lien
on any of the Purchased Assets or letter of credit arrangements;

 

(v)           nondisclosure or confidentiality agreements pursuant to which
Seller is obligated to maintain the confidentiality of, or not to disclose,
designated information related to the Business;

 

(vi)          lease or agreement under which Seller is lessee of or holds or
operates any personal property leases, owned by any other party for which the
annual rent exceeds $100,000;

 

(vii)         broker, distributor, vendor or maintenance agreements;

 

(viii)        contracts and licenses (including all inbound licenses) to which
Seller is a party either as licensee or licensor with respect to any Proprietary
Rights; or

 

(ix)           all client and customer engagements of which Seller, at the time
of the engagement or any subsequent amendment, provided for Products at
non-standard rates of Seller or non-customary terms or conditions of Seller.

 

(b)           Subject to obtaining the consents listed on Schedule 4.3, the
enforceability of the Material Contracts will not be affected in any material
manner by the execution and delivery of this Agreement or the consummation of
the transactions contemplated hereby. Neither Seller nor, to the Knowledge of
Seller, any other party, is in default under or in violation of, nor, to the
Knowledge of each Specified Individual, is there any basis for any valid claim
of default under or violation of, any Material Contract that could, individually
or in the aggregate, have a Material Adverse Effect.  Each Material Contract is
in all material respects valid, binding and in full force and effect and is
enforceable by Seller in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
the enforcement of creditors’ rights generally and by general principles of
equity (regardless of whether enforceability is considered in a proceeding in
equity or at law), including, without limitation, possible unavailability of
specific performance, injunctive relief or other equitable remedies; and there
have been no cancellations or threatened cancellations thereof nor outstanding
material disputes thereunder.

 

4.8.          Intellectual Property.

 

(a)           Except as disclosed in Schedule 4.8(a), Seller owns the entire
right, title and interest in and to, or has a valid and enforceable right to
use, the Proprietary Rights included

 

13

--------------------------------------------------------------------------------


 

in the Purchased Assets (“Business Proprietary Rights”), free and clear of Liens
except for Permitted Liens in connection with the Products.

 

(b)           Except as disclosed in Schedule 4.8(b), (i) all Business
Proprietary Rights issuances, registrations and applications are valid,
subsisting and in full force and effect; (ii) Seller has the right to bring
actions for infringement or unauthorized use of the Business Proprietary Rights,
and (iii) to the actual knowledge of each Specified Individual, no other Person
is infringing upon the Business Proprietary Rights, or has infringed upon the
Business Proprietary Rights at any time during the four years preceding the date
of this Agreement.  Seller has taken all actions reasonably necessary, and all
actions common in the industry, to maintain, protect, and enforce the Business
Proprietary Rights, including the secrecy, confidentiality and value of its
Trade Secrets and other confidential information.  All of the Business
Proprietary Rights and the Exclusive Seller Software shall be owned or available
for use by Buyer immediately after the Closing on terms and conditions
substantially similar to those under which Seller owned or used the Business
Proprietary Rights and the Exclusive Seller Software immediately prior to the
Closing.

 

(c)           Except as disclosed in Schedule 4.8(c), (i) to the Knowledge of
Seller, during the four years before the date of this Agreement, no written or
recorded claim has been made or asserted that alleges that the conduct of the
Business or the use of any Business Proprietary Rights infringes,
misappropriates or otherwise conflicts with the Proprietary Rights of another
Person, and Seller has not received any threats or notices of the foregoing
(including any demands or offers to license any Proprietary Rights from any
other person); (ii) no intellectual property-related litigation, arbitration or
other proceeding is currently pending with respect to the Products or any
Business Proprietary Rights; and (iii) to the Knowledge of Seller, no written or
recorded claim has been made or asserted that challenges the validity,
enforceability, use or ownership of any of the Business Proprietary Rights.

 

(d)           Except as set forth in Schedule 4.8(d), all maintenance, license
and registration fees, costs or expenses for any Business Proprietary Rights
issuances, registrations and applications have been paid current as of the
Closing Date.

 

(e)           With respect to that certain License Agreement between Seller and
Alliant Techsystems Inc., dated as of October 25, 2002, except as set forth in
Schedule 4.8(e), the only mark covered by the exclusive license granted by
Seller to Alliant Techsystems Inc. is “Simmons” and Seller has neither (i) added
any trademarks to the definition of “Licensed Marks” as defined in the License
Agreement (ii) to the Knowledge of Seller, adopted or registered any “Derivative
Marks” as defined in the License Agreement nor (iii) created or obtained any
additional marks that the parties to the License Agreement mutually agreed to
include in the definition of Licensed Marks.

 

4.9.          Claims.  There are no Claims or, to the Knowledge of Seller,
threatened Claims against or affecting Seller or its Affiliates in any court or
before any arbitration panel of any kind or before or by any Governmental Body
the outcome of which could reasonably be expected to have a Material Adverse
Effect on the Purchased Assets or that questions the validity or legality of
this Agreement or any Related Agreement or any action taken or to be taken by
Seller in connection with this Agreement or any Related Agreement.

 

14

--------------------------------------------------------------------------------


 

4.10.        Inventory.  Schedule 2.1(b) sets forth the Inventory as of May 31,
2008.  Except as otherwise noted on Schedule 2.1(b), the Inventory is new, not
obsolete, in good condition, and merchantable, and has been maintained in the
ordinary course and consistent with past practice.  To the Knowledge of Seller,
there are no defects, facts or conditions affecting the Inventory which could,
individually or in the aggregate, interfere in any respect with the use,
occupancy or operation thereof as currently used, occupied or operated, or their
adequacy for such use except, in each case, as would not have, individually or
in the aggregate, a Material Adverse Effect.

 

4.11.        Books and Records.

 

(a)           Seller maintains in the ordinary course of business the Books,
Records and accounts in all material respects and in sufficient detail to
reflect accurately and fairly the operations, transactions and disposition of
the assets, liabilities and equities concerning the Purchased Assets. To actual
knowledge of the Specified Individuals, there has not been any fraud, whether or
not material, that involves management or other employees who have a significant
role in the Seller’s internal control over financial reporting.

 

(b)           Seller represents and warrants to Buyer that, since December 31,
2007, Seller has not (1) paid trade or account payables other than in the
ordinary course of business or, delayed or postponed other than in the ordinary
course of business the payment of any trade or accounts payable or commissions
or any other liability or litigation or agreed or negotiated with any party
other than in the ordinary course of business to extend the payment date of any
trade or accounts payable or commission or any other liability or obligation or
(2) instituted or permitted any material change in the conduct of the Business,
or any material change in its method of purchase, sale, lease, management,
marketing, promotion or operation.

 

4.12.        Assets.  Except as set forth in Schedule 4.12, all equipment,
machinery, tools, dies, molds and test equipment described in Section 2.1(a) are
in good repair and operating condition (subject to normal wear and tear) and, to
the Knowledge of Seller, there are no defects, facts or conditions affecting the
Purchased Assets which could, individually or in the aggregate, interfere in any
respect with the use, occupancy or operation thereof as currently used, occupied
or operated, or their adequacy for such use.

 

4.13.        Brokers.  Except as provided in Schedule 4.13, neither Seller nor
any of its Affiliates has employed any broker, agent or finder in connection
with any transaction contemplated by this Agreement.

 

4.14.        Litigation.  There is no claim, litigation, proceeding or
investigation of any kind related to the Business, pending or threatened by or
against Seller and, to the Knowledge of Seller, there is no basis for any such
claim, litigation, proceeding or investigation.  The Purchased Assets are not
subject to any outstanding consent, settlement, decree, order, injunction,
judgment or ruling restricting the use thereof.

 

4.15.        Product Warranties; Product Liability.

 

(a)           Product Warranty.  Schedule 4.15(a)(i) contains the standard forms
of product warranty of Seller used in the conduct of the Business.  Seller has
not undertaken any performance obligations or made any warranties or guarantees
with respect to the Products other than those disclosed in Schedule 4.15(a)(i). 
Schedule 4.15(a)(ii) sets forth the approximate cost

 

15

--------------------------------------------------------------------------------


 

to Seller for warranty claims for the Products in each of the past three years. 
Each of the Products produced or sold by Seller in the conduct of the Business
(i) is, and at all times has been, in compliance in all material respects with
all applicable Laws, and (ii) is, and at all relevant times has been, fit for
the ordinary purposes for which it is intended to be used and conforms in all
material respects to any promises or affirmations of fact made in the warranty
or on the container or label for such product or in connection with its sale,
whether through advertising or otherwise.

 

(b)           Product Liability.  There is no design defect with respect to any
of the Products.  Seller has not recalled any Products manufactured, serviced,
distributed or sold by Seller in the conduct of the Business, and there is no
reasonable basis known to Seller for any such recall on or after the Closing
Date.

 

4.16.        Effect of Transfer.  Seller is currently not insolvent or unable to
pay its debts, liabilities and obligations as they become due, and the transfer
of the Purchased Assets to Buyer will not render Seller insolvent or unable to
pay its debts, liabilities and obligations as they become due.

 

4.17.        Taxes.  Seller represents and warrants to Buyer with respect to
Taxes related to the Purchased Assets and the Business that Seller has timely
filed all federal, state, local, foreign and other returns, reports, information
returns and declarations of estimated tax required to be filed with Seller with
respect to Taxes, including, without limitation, returns or reports with respect
to backup withholding and other payments to third parties, and has timely paid
all Taxes shown to be due on (or required to have been shown on) the Tax Returns
or otherwise required to be paid with respect to any period before the date of
this Agreement.

 

4.18.        Suppliers and Customers.

 

(a)           Schedule 4.18(a) sets forth a complete list of the top fifteen
customers (measured by gross revenues received) of the Seller during the twelve
month period ended February 29, 2008 (each a “Material Customer”) and sets forth
opposite the name of each such customer the aggregate amount of sales
attributable to such customer.

 

(b)           Except as set forth on Schedule 4.18(b), no Material Customer has
(i) permanently or indefinitely stopped, or given the Seller notice that it
intends to stop, trading with, purchasing from or supplying the Seller;
(ii) materially reduced, or given the Seller notice that it intends to
materially reduce, its trading with, purchasing from or provision of supplies to
the Seller, except for variances in the timing or quantity of products purchased
from the Seller; or (iii) materially changed, or given the Seller notice that it
intends to change, the terms, including price terms, on which it is prepared to
trade with, purchase from or supply the Sellers.

 

4.19.        Affiliated Transactions.  Except as set forth in Schedule 4.19,
neither Parent nor any of its Affiliates (i) owns any property or right, whether
tangible or intangible, included in the Purchased Assets; (ii) has any claim or
cause of action against the Business or the Purchased Assets; or (iii) provided
services or resources to the Business.

 

16

--------------------------------------------------------------------------------


 

ARTICLE 5

REPRESENTATIONS AND WARRANTIES BY BUYER

 

As of the date of this Agreement, Buyer hereby represents and warrants to and
agrees with Seller as follows:

 

5.1.          Existence, Power, Authorization and Qualifications of Buyer. 
Buyer is a corporation duly organized, validly existing and in good standing
under the laws of Delaware and has the corporate power and corporate authority
to execute, deliver and perform this Agreement and the Related Agreements, to
own all its properties and assets, and to carry on its business as it is now
being conducted, and is duly qualified to do business and is in good standing in
every jurisdiction in which Buyer’s business requires it to be so qualified.
Buyer has all requisite corporate power and authority to execute and deliver
this Agreement and consummate the transactions contemplated hereby.  The
execution, delivery and performance of this Agreement and the Related Agreements
by Buyer have been duly authorized by all necessary corporate action of Buyer,
and this Agreement has been, and the Related Agreements will be, duly executed
and delivered by Buyer and constitute or will constitute valid and legally
binding obligations of Buyer enforceable against it in accordance with their
terms, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting the enforcement of creditors’ rights
generally, and by general principles of equity (regardless of whether
enforceability is considered in a proceeding in equity or law), including
without limitation, possible unavailability of specific performance, injunctive
relief, or other equitable remedies.

 

5.2.          Non-Contravention.  Neither the execution and delivery by Buyer of
this Agreement, the Related Agreements and the other documents and agreements
contemplated hereby, and thereby, nor the consummation by Buyer of the
transactions contemplated hereby or thereby, will violate any provision of the
certificate of incorporation, bylaws or charter documents of Buyer, or, to the
knowledge of the Buyer will violate any Law or any judgment, decree, order,
award, citation, policy, standard, official interpretation, writ, injunction,
regulation or rule of any court or other Governmental Body.

 

5.3.          Consents.  Except for the consents that may be required to
transfer certain of the Contracts, and except for Contracts that may require
novation, no consent, approval, license, permit or authorization or order of or
with any Governmental Body, or other Person is required in connection with the
execution and delivery of this Agreement by Buyer or the consummation of the
transactions contemplated herein.

 

5.4.          Brokers.  Neither Buyer nor any of its Affiliates has employed any
broker, agent or finder in connection with any transaction contemplated by this
Agreement.

 

5.5.          Claims.  There are no Claims pending, or to the knowledge of
Buyer, threatened against or affecting Buyer or its Affiliates in any court or
before any arbitration panel of any kind or before or by any Governmental Body
that questions the validity or legality of this Agreement or any Related
Agreement or any action taken or to be taken by the Buyer in connection with
this Agreement or any Related Agreement.

 

5.6.          No Implied Representation.  Any cost estimates, projections or
other predictions contained in the due diligence materials that have been
provided to Buyer are not and shall not

 

17

--------------------------------------------------------------------------------


 

be deemed to be representations or warranties of Seller, except to the extent
arising from fraud or intentional misconduct.

 

ARTICLE 6
COVENANTS

 

6.1.          Access to Records and Personnel After the Closing.

 

(a)           Seller shall retain the books, records, documents, instruments,
accounts, correspondence, writings, evidences of title and other papers relating
primarily to the Products, the Purchased Assets and the Assumed Liabilities in
their possession (the “Books and Records”) for the period of time set forth in
their respective records retention policies at Closing or for such longer period
as may be required by law or any applicable court order.

 

(b)           Seller will allow Buyer reasonable access, during its normal
business hours and upon reasonable notice, to such Books and Records (excluding
Tax Returns, personnel files, medical and Workers’ Compensation files, and
drug-free workplace testing results (collectively, the “Private Information”)),
and to Seller’s personnel having knowledge of the whereabouts and/or contents of
such Books and Records (excluding the Private Information), for legitimate
business reasons.  Seller shall be entitled to recover its reasonable
out-of-pocket costs (including, without limitation, reasonable copying costs)
incurred in providing such Books and Records and/or personnel to Buyer.  Buyer
will hold in confidence all information obtained from Seller, any of its
officers, agents, representatives or employees (collectively, the “Seller
Parties”); provided, however, that the following shall not be deemed to be
confidential information for purposes of this Agreement: (i) information which
is or becomes generally available to the public other than as a result of a
disclosure by the Seller Parties or (ii) information which becomes available to
Buyer on a non-confidential basis from a source other than the Seller Parties if
such source was not subject to any prohibition against transmitting the
information to the receiving party.

 

(c)           Buyer will allow Seller reasonable access, during its normal
business hours and upon reasonable notice, to such Books and Records (excluding
Tax Returns, personnel files, medical and Workers’ Compensation files, and
drug-free workplace testing results (collectively, the “Private Information”)),
and to Buyer’s personnel having knowledge of the whereabouts and/or contents of
such books and records (excluding the Private Information), for legitimate
business reasons related to warranty costs and expenses incurred by Buyer with
respect to its obligation under Section 2.4(b).  Buyer shall be entitled to
recover its reasonable out-of-pocket costs (including, without limitation,
reasonable copying costs) incurred in providing such books and records and/or
personnel to Seller.  Seller will hold in confidence all information obtained
from Buyer or any of its officers, agents, representatives or employees.

 

6.2.          Efforts; Obtaining Consents; Government Filings.

 

(a)           Subject to the terms and conditions of this Agreement, Seller and
Buyer each agrees to cooperate fully to take, or cause to be taken, all actions
and to do, or cause to be done, all things necessary, proper or advisable to
consummate and make effective as promptly as practicable, the transactions
contemplated by this Agreement and to cooperate with the other in connection
with the foregoing (i) to obtain all necessary waivers, consents and approvals
from

 

18

--------------------------------------------------------------------------------


 

other parties to material Contracts, Subcontracts and Governmental Licenses (it
being understood by the parties, however, that the consent or other approval of
any third party shall not be required to be obtained prior to the Closing and
such consents or approval shall not be listed as a condition of Buyer’s
obligation to close), and (ii) to fulfill all conditions to this Agreement (it
being understood that such efforts shall not include any requirement of Seller
to expend any sums of money or grant any financial or other accommodation). 
Seller and Buyer further covenant and agree, with respect to a threatened or
pending Action or Law that would adversely affect the ability of the parties
hereto to consummate the transfer of assets under this Agreement, to use their
respective best efforts to prevent the entry, enactment or promulgation thereof,
as the case may be (it being understood that such efforts shall not include any
requirement of Seller to expend material sums of money or grant any material
financial or other accommodation).  Seller and Buyer further covenant and agree,
upon request, to cooperate fully, as and to the extent requested by the other
party, in connection with any Action to enforce any warranty or other rights to
indemnification or recourse against any manufacturer of the Products or other
third party, including cooperation enforcing any rights to an Action that is
included in the Retained Assets, the recovery of which shall inure to the
benefit of Buyer to the extent it is required under Section 2.4(b) to pay a
warranty claim.

 

(b)           In case at any time after the Closing any further action is
necessary or desirable to carry out the purposes of this Section 6.2, the proper
officers of Buyer and Seller shall use all commercially reasonable efforts in
connection therewith.

 

6.3.          Further Assurances; Cooperation.  Upon the execution of this
Agreement and thereafter, each party shall take such actions and execute and
deliver such documents as may be reasonably requested by the other party hereto
in order to effect the transactions contemplated by this Agreement.  The parties
shall cooperate fully with each other and their respective counsel and
accountants or designees in connection with any actions required to be taken as
part of their respective obligations under this Agreement.

 

6.4.          Expenses.  Except as otherwise specifically provided in this
Agreement and the Related Agreements, each party shall bear its own expenses in
connection with and in performance of this Agreement and Related Agreements.

 

6.5.          Publicity.  From and after the date hereof each party shall
consult with and obtain the consent of the other before issuing any press
release or other public announcement regarding the transactions contemplated by
this Agreement, unless, in the reasonable judgment of the party making the
announcement, such announcement is required to discharge its or its Affiliates’
legal obligations or to comply with any applicable requirements of a securities
exchange (in which case the party required to make the release or announcement
shall allow Buyer or Seller, as applicable, reasonable time to comment on such
release or announcement in advance of such issuance; provided, however, that
each of Buyer and Seller may make internal announcements to their respective
employees that are consistent with such parties’ prior permitted public
disclosures regarding the transactions contemplated hereby).

 

6.6.          Title, Risk of Loss and Delivery.  Title and risk of loss for all
Purchased Assets shall pass to Buyer at Closing.  Delivery of all Purchased
Assets shall be in place wherever located around the world and shall occur at
Closing.

 

19

--------------------------------------------------------------------------------


 

6.7.          Non-Solicitation.  During the period from the Closing Date to and
including the first anniversary of the Closing Date, neither Buyer nor Seller
shall, and shall not permit any of their Affiliates to, (i) induce or attempt to
induce any employee of the other party or any of their Affiliates to terminate
his or her employment with the other party or such Affiliate or in any way
interfere with the relationship between the other party or any of their
Affiliates and any such employee, (ii) hire directly or through an Affiliate any
person who is or was employed by the other party or any of their Affiliates
until such person ceases to be an employee of Seller or any of its Affiliates
for at least 180 days.

 

6.8.          Confidentiality.  After the Closing, Seller shall continue to
maintain the confidentiality of all Confidential Information, except to the
extent information is required to be disclosed to its auditors, attorneys,
financial advisors and other consultants, agents and advisors in connection with
post-Closing matters hereunder or other matters as to which the Seller has
retained obligations or liabilities hereunder or otherwise as required by
applicable law.  In the event Seller is required by law to disclose any
Confidential Information, Seller shall promptly notify Buyer in writing, which
notification shall include the nature of the legal requirement and the extent of
the required disclosure, and shall cooperate with Buyer to preserve the
confidentiality of such information consistent with applicable law.

 

6.9.          Accounts Receivable.  After the Closing, Seller shall continue to
collect the accounts receivable retained by Seller relating to the Purchased
Assets, Contracts or Shared Contracts in the ordinary course and consistent with
past practices.  Seller shall also use its reasonable commercial efforts to
preserve the relationships with each of the customers and other Persons with
whom the Seller has business relations and is reasonably necessary to preserve
substantially intact the Business, and will not take Action related to any
accounts receivable without ten (10) days notice to Buyer.

 

6.10.        No Competition.  For a period of six months beginning on the
Closing Date, Parent shall not, and shall cause its Affiliates and subsidiaries
not to, distribute or otherwise sell any riflescopes in Europe.

 

6.11.        Accounts Payable.  After the Closing, Seller shall not delay or
postpone the payment of accounts payable and other Liabilities outside the
ordinary course of Business.

 

6.12.        Commissions Payable.  After the Closing, Seller shall not delay or
postpone the payment of commissions to the extent the commissions relate to the
Business, the Purchased Assets, Contracts or Shared Contracts.

 

6.13.        Use of Meade Proprietary Rights.  To the extent that any
Proprietary Rights (including any Trademarks) of Parent have been incorporated
in or used or held for use in connection with any Inventory, Parent hereby
grants to Buyer a royalty-free, non-exclusive, worldwide license to use such
Proprietary Rights on or in connection with the distribution and sale of the
Inventory, and to the extent any Proprietary Rights of Parent are currently
incorporated in or used or held for use in connection with the Products, Parent
hereby grants to Buyer a royalty-free, non-exclusive, worldwide license to use
such Proprietary Rights (excluding such Proprietary Rights described in
Section 2.2(l) and the Trademarks of Parent) in the design manufacturing,
marketing, distribution and sale of the Products in the form in which the
Products currently exist.  Parent for itself and on behalf of its affiliates and
subsidiaries covenants and agrees that they shall never commence, aid,
prosecute, or cause or permit to be commenced or

 

20

--------------------------------------------------------------------------------


 

prosecuted, any lawsuit, charge or other proceeding against Buyer with respect
to the Proprietary Rights described in the preceding sentence so long as Buyer’s
use is in accordance with the licenses provided above.

 

6.14.        Use of “Simmons” Name.  As soon as commercially practicable after
the Closing Date, but in no event more than thirty (30) calendar days
thereafter, Seller shall (i) amend or terminate any organizational document,
business registration, certificate of assumed name and/or d/b/a filings and any
other documents as may be necessary to eliminate Seller’s right to use, or to do
business under, the “Simmons” name and/or any other name or Trademark included
in the Purchased Assets or any other name or mark similar to, or any variations,
abbreviations, acronyms or other formatives of or based on or including, any of
the foregoing, whether alone or in combination with any other words, phrases or
designs, and thereafter, not to make any filings that would give Seller or any
Affiliate of Seller the right to use, or do business under any such Trademark.

 

6.15.        ITU Application.  At any time after the Closing Date, promptly upon
the request of Buyer, Parent shall either (i) assign U.S. Trademark Application
Serial No. 77/415258 for the mark “QUADZERO” (the “ITU”) to Buyer, which Parent
acknowledges and agrees shall be, upon consummation of the transactions
contemplated by this Agreement, the successor to the portion of Parent’s ongoing
and existing business to which the ITU pertains, or (ii) file a written
statement of abandonment and withdrawal of the ITU with the United States Patent
and Trademark Office.

 

6.16.        Collections.  After the Closing, Seller shall promptly (but in no
even later than thirty (30) days after receipt thereof) deliver to Buyer any
cash, checks or other property that it receives in connection with or relating
to the Purchased Assets following the Closing.

 

ARTICLE 7
INDEMNIFICATION

 

7.1.          Parent’s and Seller’s Agreement to Indemnify.

 

(a)           Subject to the terms and conditions of this Article 7, from and
after the Closing, each of Parent and Seller agrees to indemnify, defend and
hold harmless Buyer and its Affiliates and their respective officers, directors,
employees, shareholders, agents, representatives, successors and assigns
(collectively, the “Buyer Parties”) from and against all Losses suffered or
incurred by a Buyer Party arising from, relating to or otherwise in respect of
(i) all Retained Liabilities and Retained Assets, (ii) any breach of any
representations or warranties contained in Article 4 hereof (disregarding any
Material Adverse Effect or materiality qualifications set forth in the
applicable representation or warranty), or (iii) any breach by Seller of any of
its covenants hereunder (collectively, “Buyer Claims”).

 

(b)           With respect to Section 7.1(a)(ii) and (iii) above, no Buyer Claim
shall be asserted until the aggregate amount which the Buyer Parties would be
entitled to recover is equal to or greater than $50,000 in value, and the first
$50,000 in the aggregate, of claims shall be excluded from Buyer Claims.  No
individual Buyer Claim of less than $15,000 (each a “Small

 

21

--------------------------------------------------------------------------------


 

Claim”) shall be asserted until the aggregate amount of all Small Claims exceeds
$50,000 in value, and the first $50,000 in the aggregate of Small Claims shall
be excluded from Buyer Claims for all purposes, including in calculating Buyer
Claims under the first sentence of this Section 7.1(b).  Likewise, with respect
to indemnification arising out of Section 7.1(a)(ii) and (iii) above, no Buyer
Claim shall be asserted or recognized if the amount of all Buyer Claims
recognized or paid at any time with respect to Section 7.1(a)(ii) and
(iii) above exceeds individually or in the aggregate 20% of the Purchase Price;
provided, however that the limitations in the preceding sentence shall not apply
to any Buyer Claim resulting from fraud, an inaccuracy or breach of Section 4.17
(Taxes) or of any Fundamental Representations or an intentional failure by
Seller to perform its obligations under this Agreement or the Related
Agreements, including such failure by reason of an obstacle intentionally
created by Seller.

 

7.2.          Buyer’s Agreement to Indemnify.

 

(a)           Subject to the terms and conditions of this Article 7, from and
after Closing, Buyer agrees to indemnify, defend and hold harmless Seller and
its Affiliates and their respective officers, directors, employees,
shareholders, agents, representatives, successors and assigns (collectively, the
“Seller Parties”) from and against all Losses suffered or incurred by a Seller
Party arising from, relating to or otherwise in respect of (i) all Assumed
Liabilities, (ii) any breach of any representations or warranties contained in
Article 5 hereof (disregarding any Material Adverse Effect or materiality
qualifications set forth in the applicable representation or warranty), or
(iii) any breach by Buyer of any of its covenants in this Agreement, or (iv) the
use, application or disposition of the Purchased Assets after the Closing Date
(collectively, “Seller Claims”).

 

(b)           With respect to Section 7.2(a)(ii) and (iii) above, no Seller
Claim shall be asserted until the aggregate amount which the Seller Parties
would be entitled to recover is equal to or greater than $50,000 in value, and
the first $50,000, in the aggregate, of claims shall be excluded from Seller
Claims.  No individual Seller Claim of less than $15,000 (each a “Small Claim”)
shall be asserted until the aggregate amount of all Small Claims exceeds $50,000
in value, and the first $50,000 in the aggregate of Small Claims shall be
excluded from Buyer Claims for all purposes, including in calculating Seller
Claims under the first sentence of this Section 7.2(b).  Likewise, with respect
to indemnification arising out of Section 7.2(a)(ii) and (iii) above, no Seller
Claim shall be asserted or recognized if the amount of all Seller Claims
recognized or paid at any time with respect to Section 7.2(a)(ii) and
(iii) above exceeds individually or in the aggregate 20% of the Purchase Price.
provided, however that these limitations shall not apply to any Seller Claim
resulting from fraud, an inaccuracy or breach of any Fundamental Representations
or an intentional failure by Buyer to perform its obligations under this
Agreement or the Related Agreements, including such failure by reason of an
obstacle intentionally created by Buyer.

 

7.3.          Procedures for Resolution and Payment of Claims for
Indemnification.

 

(a)           Except as otherwise provided in this Agreement, in the event
(i) any third party asserts a Claim with respect to any matter as to which the
indemnities in this Agreement relate, the party against whom the Claim is
asserted (the “Indemnitee”) shall give prompt written notice to the other party
(the “Indemnitor”) in reasonable detail so that the Indemnitor is or will

 

22

--------------------------------------------------------------------------------


 

be able to reasonably understand the basis of the Claim; provided that the
failure of the Indemnitee to provide such notice shall not relieve the
Indemnitor of its obligations hereunder except (and then only) to the extent the
Indemnitor is materially prejudiced thereby.  Thereafter, the Indemnitor shall
have the right at its election to take over the defense or settlement of the
third party Claim at its own expense by giving prompt notice to the Indemnitee. 
If the Indemnitor does not give such notice and does not proceed diligently so
to defend the third party Claim within 30 days after receipt of the notice of
the third party Claim, the Indemnitor shall be bound by any defense or
settlement that the Indemnitee may make as to those Claims and shall reimburse
the Indemnitee for its Liabilities and expenses related to the defense or
settlement of the third party Claim. Subject to Indemnitor retaining control of
the Claim or settlement thereof, the Indemnitee shall, at its option and
expense, have the right to participate in the defense of any such Claims
defended by the Indemnitor (except that Indemnitor shall not be responsible for
the fees and expenses of counsel to Indemnitee following such time that the
Indemnitee controls such defense unless agreed to in writing).  The parties
shall cooperate in defending against any asserted third party Claims.

 

(b)           Anything in this Section 7.3 to the contrary notwithstanding,
(i) if there (A) is a reasonable probability that a third party Claim may
materially and adversely affect the Indemnitee other than as a result of money
damages or other money payments, (B) the Claim for indemnification relates to or
arises in connection with any criminal proceeding, Action, indictment, criminal
allegation or investigation or (C) the Indemnitee shall be advised in writing by
counsel chosen by it that there are one or more defenses available to the
Indemnitee which the Indemnitor cannot assert on behalf of the Indemnitee, the
Indemnitee shall have the right, at the Indemnitor’s cost and expense, to
defend, compromise or settle such Claim; provided, however, that if such Claim
is settled without the Indemnitor’s consent (which consent shall not be
unreasonably withheld or delayed), the Indemnitee shall be deemed to have waived
all rights hereunder against the Indemnitor for money damages arising out of
such Claim, and (ii) the Indemnitor shall not, without the written consent of
the Indemnitee, settle or compromise any Claim or consent to the entry of any
judgment, except no consent shall be required if such settlement or compromise
(A) includes as an unconditional term thereof the giving by the claimant or the
plaintiff to the Indemnitee a release from all liability in respect to such
Claim (B) does not involve a finding or admission of any violation of applicable
Law and (c) only involves the payment of monetary damages that are entirely paid
or reimbursed by the Indemnitor.

 

7.4.          Exclusive Remedy.  Except as otherwise provided in this
Article 7,  and for claims under Section 2.3, Section 6.4 and Section 8.6, the
indemnification provided in this Article 7 shall be the sole and exclusive
post-Closing remedy available to the parties hereto for any claim under this
Agreement (other than equitable relief if available) for breaches of
representations, warranties and covenants, other than for a claim of fraud or
intentional misconduct.  Nothing herein shall restrict the rights or remedies
available to Seller or Buyer at law or equity to implement, impose or enforce
the remedies under this Section 7.4.

 

7.5.          Purchase Price Adjustment.  Seller and Buyer agree that any
indemnity payment made hereunder will be treated by the parties on their Tax
Returns as an adjustment to the Purchase Price, subject to the Seller’s consent
based on satisfactory review of the tax authority for the tax of any such
indemnity payment.  In the event a taxing jurisdiction, or applicable law,
requires a different treatment for the indemnity payment, such payment shall be
made in an

 

23

--------------------------------------------------------------------------------


 

amount sufficient to indemnify the party on a net after tax basis.  Buyer is
responsible for preparing an amended Form 8594, which shall be provided no later
than 30 days after Seller provides in writing its consent to such tax treatment.

 

7.6.          Survival Periods.  All representations and warranties contained or
made in this Agreement or in any Schedule, or any Related Agreement delivered in
connection herewith, shall survive for a period of twelve (12) months following
the Closing Date (the “Indemnity Period”); except that (i) the representations
and warranties in Section 4.17 (Taxes) shall terminate 90 days following the
expiration of the applicable statutes of limitations and (ii) the
representations and warranties in Section 4.1 (Existence, Power, Authorization,
and Qualifications of Seller), Section 4.4 (Title to Assets), Section 4.13
(Brokers), Section 5.1 (Existence, Power, Authorization, and Qualifications of
Seller), and Section 5.4 (Brokers) (collectively, the “Fundamental
Representations”) shall survive the Closing indefinitely.  No claim for
indemnification based on a breach of a representation or warranty may be
asserted after the expiration of the Indemnity Period.  Notwithstanding anything
herein to the contrary, any representation or warranty which is the subject of a
claim which is asserted in writing prior to the expiration of the Indemnity
Period shall survive with respect to such claim or any dispute with respect
thereto until the final resolution thereof.

 

ARTICLE 8
MISCELLANEOUS

 

8.1.          Reformation and Severability.  If any provision of this Agreement
is held to be illegal, invalid or unenforceable under present or future laws
effective during the term of this Agreement, in lieu of such illegal, invalid or
unenforceable provision, there shall be added automatically as part of this
Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable
consistent with the intentions of the parties, and the legality, validity and
enforceability of the remaining provisions shall not in any way be affected or
impaired.

 

8.2.          Further Assurances.  Each party shall, from time to time after the
Closing Date, at the request of any other party and without further
consideration, execute and deliver such other instruments of conveyance,
assignments, transfer and assumption, and take such other actions, as such other
party may reasonably request to effect the transactions contemplated by this
Agreement. Seller shall promptly pay or deliver to Buyer any amounts or items
that may be received by Seller after the Closing Date which constitute Purchased
Assets.

 

8.3.          Notices.  Any notice or other communication required or permitted
to be given hereunder shall be in writing and shall be sent by certified mail,
return receipt requested (or by the most nearly comparable method if mailed from
or to a location outside of the United States), or by cable, telex, telegram or
facsimile transmission, or delivered by hand or by overnight or similar delivery
services, fees prepaid, to the party to whom it is to be given at the address of
such party set forth below or to such other address for notice as such party
shall provide in accordance with the terms of this Section 8.3.  Except as
otherwise specifically provided in this Agreement, notice so given shall, in the
case of notice given by certified mail (or by such comparable method) be deemed
to be given and received three business days after mailing, in the case of
notice so given overnight delivery service, on the date of actual delivery, and,
in the case of notice so given by cable, telegram, facsimile transmission, or
personal delivery, on the date of actual transmission or, as the case may be,
personal delivery.

 

24

--------------------------------------------------------------------------------


 

If to Seller:

Meade Instruments Corporation

 

6001 Oak Canyon

 

Irvine, California 92618-5200

 

Attention: Paul Ross

 

Fax: (949) 654-2688

 

 

 

And

 

 

If to Buyer:

Bushnell, Inc.

 

9200 Cody

 

Overland Park, Kansas 66214-1734

 

Attention: Blake Lipham

 

Fax: (913) 752-3550

 

 

and (which shall not be considered notice):

MidOcean Partners



 

320 Park Avenue

 

Suite 1700

 

New York, NY 10022

 

Attention: J. David Basto

 

Fax: (212) 497-1373

 

 

with a copy to (which shall not be considered notice):

Kirkland & Ellis LLP
655 Fifteenth Street, N.W.

 

Washington, DC 20005

 

Attention: Andrew Herman

 

Fax: (202) 879-5200

 

8.4.          Headings and Interpretations.  The headings of Articles and
Sections contained in this Agreement are for convenience only and shall not be
deemed to control or affect the meaning or construction of any provision of this
Agreement.

 

8.5.          Waiver.  The failure of any party to insist, in any one or more
instances, upon performance of any of the terms, covenants or conditions of this
Agreement shall not be construed as a waiver or a relinquishment of any right or
claim granted or arising hereunder or of the future performance of any such
term, covenant, or condition, and such failure shall in no way effect the
validity of this Agreement or the rights and obligations of the parties hereto. 
Additionally, no waiver of any breach of this Agreement shall be a waiver of any
subsequent breach.

 

8.6.          Bulk Sales Act.  Buyer waives compliance by Seller with any bulk
sales law which may be applicable to the transactions contemplated by this
Agreement; provided, however, that Seller agrees to indemnify Buyer and hold it
harmless from any loss, damage, liability, and expenses (including reasonable
legal fees) resulting from such noncompliance.

 

8.7.          CHOICE OF LAW, JURISDICTION AND VENUE.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE
WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS

 

25

--------------------------------------------------------------------------------


 

RULES OR CHOICE OF LAWS RULES THEREOF.  BOTH PARTIES CONSENT TO THE JURISDICTION
OF THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF DELAWARE.

 

8.8.          Counterparts.  This Agreement may be executed in counterparts, and
by facsimile, each of which shall be deemed to be an original, and all of which
together shall constitute one and the same instrument notwithstanding that any
parties are not signatories to each counterpart.

 

8.9.          Assignability and Binding Effect.  This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns.  This Agreement may not be assigned by either
party without the express written consent of the other, which consent shall not
be unreasonably withheld; provided, however, that Buyer may (and may cause
Seller to) assign its rights to any lender providing financing to the Buyer or
any of its facilities as security for such financing (or any refinancing of such
financing).  Nothing in this Section 8.9 shall operate or be construed as a
restriction on the assignability of any of the Purchased Assets by Buyer after
the Closing, and Seller hereby consents to any such assignment of the Purchased
Assets or any portion thereof (including, without limitation, any and all
Contracts or licenses that comprise the Purchased Assets).

 

8.10.        Amendments.  This Agreement may not be modified, amended or
supplemented except by an agreement in writing signed by each of the parties
hereto.

 

8.11.        Third Parties.  Nothing herein expressed or implied is intended or
shall be construed to confer upon or give to any person other than the parties
hereto and their successors or permitted assigns, any rights or remedies under
or by reason of this Agreement.

 

8.12.        Number.  When the context so requires in this Agreement, the
singular number shall include the plural.

 

8.13.        Entire Agreement.  This Agreement and the Related Agreements
together with the Schedules and Exhibits hereto and thereto, shall constitute
the entire agreement between the parties hereto with respect to the transactions
contemplated hereby and shall supersede all prior negotiations, understandings
and agreements.

 

8.14.        Construction.  The parties have participated jointly in the
negotiation and drafting of this Agreement.  If an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement.  Any reference to any federal, state, local, or
foreign “law” shall be deemed also to refer to all rules and regulations
promulgated thereunder.  The term “including” is not a limitation on that
general statement and shall mean “including without limitation.”  All references
to Articles, Sections, Schedules and Exhibits are to Articles, Sections,
Schedules and Exhibits of this Agreement.

 

8.15.        Effective Date.  This Agreement shall be effective as of the date
first written above (“Effective Date”).

 

[SIGNATURE PAGE FOLLOWS]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

 

 

SIMMONS OUTDOOR CORPORATION

 

 

 

By:

/s/Steven L. Muellner

 

Name:

Steven L. Muellner

 

Title:

President & Chief Executive Officer

 

 

 

 

 

 

 

MEADE INSTRUMENTS CORP.

 

 

 

By:

/s/Steven L. Muellner

 

Name:

Steven L. Muellner

 

Title:

President & Chief Executive Officer

 

 

 

 

 

 

 

BUSHNELL, INC.

 

 

 

By:

/s/ Blake Lipham

 

Name:

Blake Lipham

 

Title:

Chief Financial Officer

 

27

--------------------------------------------------------------------------------